     Case 1:18-cv-00852-DAD-BAM Document 68 Filed 04/12/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE CHRISTOPHER SMITH,                      No. 1:18-cv-00852-DAD-BAM (PC)
12                       Plaintiff,                    Appeal No. 21-15516
13           v.                                        ORDER REGARDING IN FORMA PAUPERIS
                                                       STATUS ON APPEAL
14    WEISS, et al.,
                                                       (Doc. No. 67)
15                       Defendants.
16

17          Plaintiff Lawrence Christopher Smith is a state prisoner who proceeded pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On December 11, 2020, the assigned magistrate judge issued findings and

20   recommendations recommending that defendants’ motion to dismiss/for terminating sanctions be

21   granted and that this case be dismissed with prejudice. (Doc. No. 58.) The magistrate judge

22   found that terminating sanctions were appropriate due to plaintiff’s bad faith conduct in refusing

23   to comply with his discovery obligations and needlessly multiplying court proceedings by filing

24   repetitious and voluminous filings. (Id.) The findings and recommendations were adopted in full

25   on March 5, 2021. (Doc. No. 62.) Judgment was entered accordingly the same date. (Doc. No.

26   63.) On March 22, 2021, plaintiff filed a notice of appeal. (Doc. No. 64.)

27          By notice entered April 1, 2021, the United States Court of Appeals for the Ninth Circuit

28   referred this matter to the District Court for the limited purpose of determining whether in forma
                                                       1
     Case 1:18-cv-00852-DAD-BAM Document 68 Filed 04/12/21 Page 2 of 3


 1   pauperis status should continue for this appeal or whether the appeal is frivolous or taken in bad

 2   faith. See 28 U.S.C. § 1915(a)(3); see also Hooker v. Amer. Airlines, 302 F.3d 1091, 1092 (9th

 3   Cir. 2002) (revocation of in forma pauperis status is appropriate where the district court finds the

 4   appeal to be frivolous).

 5              For the reasons discussed below, the court certifies plaintiff’s appeal is not taken in good

 6   faith, and his in forma pauperis status is revoked.

 7              The Federal Rules of Appellate Procedure provide as follows:

 8              (3) Prior Approval. A party who was permitted to proceed in forma pauperis in
                the district-court action . . . may proceed on appeal in forma pauperis without
 9              further authorization, unless:
10
                (A) the district court—before or after the notice of appeal is filed—certifies that
11              the appeal is not taken in good faith or finds that the party is not otherwise entitled
                to proceed in forma pauperis and states in writing its reasons for the certification
12              or finding[.]
13   Fed. R. App. P. 24(a)(3)(A).

14              Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if the

15   trial court certifies in writing that it is not taken in good faith.” The good faith standard is an

16   objective one, and good faith is demonstrated by when an individual “seeks appellate review of

17   any issue not frivolous.” See Coppedge v. United States, 369 U.S. 438, 445 (1962). For purposes

18   of 28 U.S.C. § 1915, an appeal is frivolous if it lacks any arguable basis in law or fact. Neitzke v.

19   Williams, 490 U.S. 319, 325 (1989).

20              A review of the record in this action and the declaration filed in support of the notice of

21   appeal reveals that plaintiff’s appeal is merely an effort to continue the same bad faith conduct

22   that resulted in this action being dismissed. Therefore, for the reasons stated in the magistrate

23   judge’s December 11, 2020 findings and recommendations, as adopted in full by this court on

24   March 5, 2021, the court certifies that plaintiff’s appeal is not taken in good faith.

25              Accordingly,

26           1. Pursuant to 28 U.S.C. § 1915(a)(3), plaintiff is not entitled to proceed in forma pauperis

27              in Appeal No. 21-15516;

28   /////
                                                            2
     Case 1:18-cv-00852-DAD-BAM Document 68 Filed 04/12/21 Page 3 of 3


 1      2. The Clerk of the Court is directed to notify the United States Court of Appeals for the

 2         Ninth Circuit that this court certifies, pursuant to Federal Rule of Appellate Procedure

 3         24(a)(3)(A), that plaintiff’s appeal is not taken in good faith, and he must therefore seek

 4         further authorization from the Court of Appeals pursuant to Rule 24(a)(5) to obtain leave

 5         to proceed in forma pauperis on appeal; and

 6      3. The Clerk of the Court is directed to serve a copy of this order on the parties and the

 7         United States Court of Appeals for the Ninth Circuit.

 8   IT IS SO ORDERED.
 9
        Dated:    April 9, 2021
10                                                    UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
